Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 11/29/2021.
Claim 1 has been amended.
Claims 1, 4-5, 21-22, 27, 31-32, 34-37 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 4-5, 21-22, 27, 31-32, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over UWAIFO et al (Is there a therapeutic role for octreotide in patients with ectopic Cushing’s syndrome? J. Endocrinol. Invest. 26: 710-717, 2003) in view of DE ROSA et al (Successful treatment of ectopic Cushing’s syndrome with long-acting somatostatin analog octeotide. Exp Clin Endocrine. 1993:101(5):319-25), and NIEMAN et al (WO 2013/039916), and PHARMACY TODAY (https://doi.org/10.1016/S1042-0991(15)31876-4 (2012)).
UWAIFO teaches one patient with ectopic Cushing’s syndrome was successfully treated with octreotide, but two patients were not successfully treated with octreotide (see title and abstract), which means octreotide worked in some patients, but did not work in all patients. Additional disclosures include: greater than normal levels of ACTH and urine free cortisol (see pg. 714, Table 1 at #7 and #8); octreotide LAR (see abstract).
UWAIFO does not teach adding another drug, such as mifepristone, for the patients that octreotide did not work.

NIEMAN teaches a method of treating Cushing’s disease (see pg. 3, line 16), such as ectopic Cushing’s syndrome (see pg. 1, line 20) comprising of: administering to a Cushing’s syndrome (see pg. 1, line 18) patient subject having an adrenocorticotropic hormone (ACTH)-secreting tumor (see pg. 5, line 5-10); (i) a glucocorticoid receptor antagonist, such as mifepristone, to increase the expression of somatostatin receptors (see abstract; pg. 3, line 1; pg. 14, line 1-5), such as sst2 somatostatin receptor (see pg. 6, line 6-9), which would lead to better treatment outcomes by increasing the effectiveness of treatments with somatostatin analog (see pg. 6, line 7-9), such as the octreotide disclosed in UWAIFO; and administer (ii) a somatostatin analog (see pg. 3, line 13; pg. 6, line 9), such as octreotide(see pg. 14, line 5-15; pg. 20, line 20; claim 25). Additional disclosures include: adrenocorticotropic hormone (ACTH) is a polypeptide tropic hormone typically produced and secreted by the anterior pituitary gland. In some examples it is produced and secreted by non-pituitary tumors (see pg. 7, line 15-19); therapeutic agents are administered by sustained release system (see pg. 31, line 2); neuro-endocrine tumors (see pg. 5, line 10); administered over a period of 2-6 months (see pg. 30, line 13); treating adrenocorticotropic hormone secreting tumors (see pg. 1, line 10); mifepristone dosage can be about 300 mg and up to about 1000mg daily (see pg. 28, line 12-24), such as initial dose of 400mg/day then titrated to 600-800 daily (see pg. 41, line 15-16), however, an effective amount can be readily determined by one of skill in the art, wherein an effective amount is also one in which any toxic or detrimental side effects is outweighed in clinical terms by therapeutically beneficial effects (see pg. 27, line 6-8); high cortisol levels is seen in subjects suffering from Cushing’s syndrome (see pg. 6,line 11-12), wherein a patient, in Example 1, with elevated serum cortisol levels was treated (see pg. 37, line 20-24) with octreotide and mifepristone (see pg. 38, line 10-12) improved her condition (see pg. 38, line 14-15) and no recurrent of hypercortisolism (see pg. 38, line 25 – pg. 39, line 1), which reads on reduction of cortisol level; each patients undergoes a complete history, physical examination, and chemical screening tests, including ACTH level and urinary free cortisol level (see pg. 42, line 5-10; and pg. 44).
PHARMACY TODAY teaches the prior art had known of using mifepristone in Cushing’s patient with a starting dose of 300 mg once daily, titrated up to a maximum of 1,200 mg once daily (see pg. 33, middle column). Note, as taught by NIEMAN, effective amount can be readily determined by one of skill in the art. 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate after the failure of some patients receiving only somatostatin analog, such as octreotide, to give a glucocorticoid receptor antagonist drug, such as mifepristone, for a period of over 2-6 months. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase the effectiveness of treatment of somatostatin analogs, such as octreotide, and reasonably would have expected success because the references dealt with the same field of endeavor, such as treating Cushing’s syndrome. Additionally, sustained release formulations are well-known in the art, such as octreotide LAR disclosed in UWAIFO, and would provide the patient with better compliance with the medication. 

The references do not specifically teach the duration and increasing the amounts as claimed by Applicant.  The duration and increasing the amount of a drug to control a disease or symptoms, such as Cushing’s syndrome, is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal duration and amount of each drugs to increase or decrease in order to best achieve the desired results, such as decrease of Cushing’s syndrome symptoms by reduction in cortisol level and ACTH level to a desired level of at least 95% to arrive at normal levels, and decrease of any adverse effect, especially when NIEMAN teaches an appropriate effective amount can be readily determined by one skilled in the art.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of duration and increasing amount would have been obvious at the time of Applicant's invention.
	Note, Applicant’s Example 1, which is the ONLY example, in the specification states the octreotide drug failed to control the Cushing’s symptoms (see [0140]), then per protocol.

Response to Arguments
	Applicant argues that NIEMAN teaches that a GRA must be given first, before octreotide, in order to increase somatostatin receptor expression, and only after that does it make sense to administer somatostatin or a SSA for imaging, or a cytotoxic agent for treatment (see, e.g., NIEMAN page 3, lines 2-5 and 18-20). Thus, NIEMAN does not discuss or suggest, and in fact teaches away from, the order of administration required by the present claims. The cited references lack elements required by the present claims, including lacking administration of octreotide (which fails to reduce ACTH and UFC levels) followed by 300 mg/day of mifepristone for at least two weeks. The cited references further lack, for example, combined octreotide-mifepristone treatments including increasing mifepristone to 600 mg/day following two weeks of 300 mg/day mifepristone (after octreotide-alone treatment failed to reduce ACTH and UFC), and lack reducing ACTH and UFC by at least 40% with such combined treatment.
The Examiner finds this argument unpersuasive, because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, it would have been obvious to apply NIEMAN’s teaching after the patient’s failed treatment in UWIFO. Additionally, the duration, initial dosage and increasing the amount 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618